In a proceeding to stay arbitration, the appeal is from a judgment of the Supreme Court, Suffolk County, dated June 6, 1978, which *774granted the application. Judgment affirmed, without costs or disbursements. Service of the demand for arbitration by ordinary mail did not comply with CPLR 7503 (subd [c]), which requires that such a demand be served in the same manner as a summons or by registered or certified mail, return receipt requested. Such improper service constituted sufficient grounds to stay arbitration (see Matter of Chasin v Chasin, 37 AD2d 839). Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.